PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LYU, Yi-Gen
Application No. 16/522,655
Filed: 26 Jul 2019
For: Ultra-high Frequency Super Thin Coaxial RF Connector Assembly
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 8, 2020, to revive the above-identified application. 
The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers, mailed July 20, 2020.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is September 21, 2020.  A Notice of Abandonment was mailed December 8, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of replacement drawings; (2) the petition fee of $1,050; and (3) a showing to the satisfaction of the Director that the entire delay was unintentional. 

The application is being referred to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to Terri Johnson at (571) 272-2991.  Telephone inquiries related to processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/TERRI S JOHNSON/Paralegal Specialist, OPET